DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is Final office action in response to Applicant's amendment filed on 5/3/2022. Applicant’s submission has been entered. 
Claims 1-6, 8-14, 16-17 are currently amended. Claims 1-18 are pending in the application. 
Response to Amendments
The objection to the Specification has been withdrawn in light of applicant’s amendment to the Specification.
The objection to claims 1-6, 8-17 due to informalities has been withdrawn in light of applicant’s amendment to claims. See updated Claim Objections below for more concerns.
The claim interpretation(s) of claims 1-2, 6, 8 under 35 USC 112(f) has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claims 1, 5, 9, 13, 17 under 35 USC 112(b) as being indefinite has been withdrawn in light of applicant’s amendment to the claims. See updated Claim Rejections under 35 USC 112(b) below for more concerns.
Response to Arguments
Applicant’s arguments, see pg. 11-14 of the Remarks filed 5/3/2022 regarding claims rejected under the 35 USC 103 as being unpatentable over the references of record has been fully considered and asserted not fully persuasive and further moot in view of current office action with newly applied prior art. 
Examiner acknowledges that applicant amended independent claim 1 (similarly claims 9, 17) by specifying: establish UDP hole punching with one or more devices communicating via UDP, monitor/check/block packets with firewall rules, inter alia.
Regarding independent claim 1 (similarly claims 9, 17), applicant argued: “Applicant respectfully submits the limitation "detect mass spam of UDP packets from same source IP with identical payload to prevent hole punch abuse ... wherein a hole through a firewall is punched for the IP address such that the firewall passes packets directed to the IP address and a hole port number different from the first port number and the second port number" as recited in claim 1, is different from "first payload and second payload consist of same IP address and port number" as indicated in the Office Action (and Boulanger). The language are clearly different.” See page 12 of the Remarks.
Examiner acknowledges applicant’s prospective and agrees with applicant that Boulanger lacks teachings of using firewall rules for performing the monitor/check/block actions. However, upon updated search, prior art Gregersen was found and used herein to teach the amended features in the current office action. 
Regarding applicant’s argument that the combination of references does not teach detect mass spam of UDP, examiner acknowledges applicant’s prospective however respectively disagrees with applicant. The limitation “to detect mass spam of UDP packets from same source IP with identical payload to prevent hole punch abuse” of claim 1 is recited in the preamble of a memory having instruction … for firewall rules, and serves as intended use rather than actively recited as action steps performed by the apparatus of claim 1. Claim 9 and 17 recites a method and a non-transitory computer program product respectively, and does not recite “mass spam of UDP packets” at all. 
Regarding independent claims 8, 16, the amended claims recite “a memory having instructions stored thereon to perform mass spam of UDP packets …”, and “send mass spam UDP packets by:”. First, the argument for claim 1 above also apply to claim 8 (and claim 16), i.e. instead of reciting as active action steps performed by the apparatus of claim 8, the amended “to perform mass spam of UDP packets …” servers as intended use. Second, claim 8 recites “send mass spam UDP packets by: sending…; repeating the sending …”. Since the combination of Ford and Junod teaches sending and repeating the sending, it is obvious that repeating the sending with port scanning suggests mass spam. Therefore, the combination of Ford and Junod teaches “send mass spam UDP packets”. Examiner asserts applicant’s argument regarding claims 8 and 16 is not persuasive.
 Applicant is suggested to further incorporate innovative features into independent claims, or recite active action steps, to advance the case.
Claim Objections
Claims 2, 6, 13 are objected to because of the following informalities:  
Claim 2 line 1, “wherein execution of …” may read “wherein the execution of …”.
Claim 2 lines 4-5, “is not the same the same as the second payload, …” should read “is not the same 
Claim 6 line 2, “wherein execution of …” may read “wherein the execution of …”.
Claim 13 line 4 recites “determining a portion of the first payload, or a portion thereof”, in which the underlined appear redundant.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 3 recites “the third packet” and “the third payload”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line 4 recites the limitation "the one or more firewall rules".  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-15 depend from claim 9 and thus also have this issue.
Claim 12 line 2 recites “the third packet” and “the third payload”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line 13, lines 15-16, each recites “the one or more firewall rules”. There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from claim 17 and thus also has this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7,9-12, 15,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al (US20060018262A1, hereinafter, "Boulanger"), in view of Gregersen (US20110055322A1, hereinafter, “Gregersen”), further in view of Ford et al (“Peer-to-Peer Communication Across Network Address Translator”, USENIX Annual Technical Conference, https://www.usenix.org/legacy/event/usenix05/tech/general/full_papers/ ford/ford_html/, 2005, hereinafter, “Ford”).
Regarding claim 1, Boulanger teaches:
An apparatus (Boulanger, [Abstract] A detection and response system), comprising a firewall having a processor (Boulanger, Edge device, i.e. firewall in view of Gregersen shown below, see Fig. 2 CPU 204); and a memory (Boulanger, Fig. 2 memory ROM) having instructions stored thereon for one or more firewall rules (see Gregersen below specifically for firewall rules) to detect mass spam of UDP packets from same source IP with identical payload to prevent hole punch abuse, wherein execution of the instructions by the processor (Boulanger, [0035] A Central Processing Unit (CPU) 204 has access to data stored at configuration in Read Only Memory (ROM) 206 to implement the algorithms of the present invention and thereby update RAM) causes the processor to: 
monitor, [via the one or more firewall rules], when the firewall receives a first packet and a second packet (Boulanger, [Abstract] for detecting (i.e. monitor) within a stream of normal computer traffic a subset of … TCP or UDP packets (i.e. first packet and second packet)), wherein the first packet includes an IP address and a first port number; wherein the second packet includes the IP address and a second port number different from the first port number (Boulanger, [Abstract] with one IP Source Address (SA) value, one or a few Destination Address (DA) values (i.e. IP addresses), and a number exceeding a threshold of distinct Destination Port (DP) values (i.e. port numbers)); (see Gregersen shown below for the teachings of one or more firewall rules)
wherein the first packet has a first payload; wherein the second packet has a second payload; check, [via the one or more firewall rules], whether the first payload, or a portion thereof, is the same as the second payload, or a portion thereof when the one or more firewall rules for the monitoring is met (Boulanger, [0009] Port scanning is one of the techniques used by hackers or attackers to gather information relative to one host or several hosts…In either case the hackers hope a non-suspecting host responds with packets from which information about the host can be gleaned. Examiner notes Fig. 1 of instant application shows the admitted known flow of hole punching where each packet includes payload with source IP address and Port number for the purpose of Sensor B sending message including these information. Examiner further notes the limitation that the first payload and second payload consist of same IP address and port number suggests the packers are from the same source. It is obvious to one ordinary skilled in the arts that Boulanger is performing this checking to determine whether the attack is doing port scanning); (see Gregersen shown below for the teachings of one or more firewall rules) and 
block, [via the one or more firewall rules], the first packet and the second packet when the one or more firewall rules for the checking is met (Boulanger, [0017] In response to the alarm the network administrator takes action to limit action of the SA from which the packets are launched. And [0053] the invention could include dropping (i.e. blocking) all subsequent packets with the same SA, DA, DP (i.e. rules for the checking is met)). (see Gregersen below for the teachings of one or more firewall rules)
While Boulanger teaches detection of port scanning to prevent malicious attack as the claimed invention but does not explicitly teaches establish UDP hole punching and firewall rules however in the same field of endeavor Gregersen teaches:
monitor, via the one or more firewall rules, when the firewall receives a first packet … (Gregersen, discloses providing connectivity between devices with hole punching through firewalls, see [Abstract]. And [0056] FIG. 1 shows two clients 1a, 1b connected to a network 2 such as the Internet... In most cases such clients are located behind a firewall 3a, 3d as illustrated in FIG. 2, which protects the clients 1a, 1d by inspecting (i.e. monitor, check, block) network traffic passing through it, and denies or permits passage based on a set of rules (i.e. firewall rules));
establish UDP hole punching with one or more devices communicating via UDP (Gregersen, [0021] In a particularly preferred embodiment said first and second client in the step of establishing a direct connection uses TCP or UDP hole punching mediated by said control server to establish a direct connection for communication);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gregersen in the automatically detecting of distributed port scanning in computer networks of Boulanger by providing connectivity between devices using hole punching with firewall rules. This would have been obvious because the person having ordinary skill in the art would have been motivated to use firewall rules in establishing connection between devices with hole lunching (Gregersen, [Abstract], [0021], [0056]) along with Boulanger’s detection of port scanning to prevent malicious attack.
While the combination of Boulanger-Gregersen does not explicitly teaches following limitation(s) however in the same field of endeavor Ford teaches:
wherein a hole through a firewall is punched for the IP address such that the firewall passes packets directed to the IP address and a hole port number different from the first port number and the second port number (Ford, discloses the hole punching in networking to establish direct connection between devices, see section 3, UDP Hole Punching, in particular section 3.2 (page 4): Establishing Peer-to-Peer Sessions, Suppose client A wants to establish a UDP session directly with client B. Hole punching proceeds as follows: 1. A initially does not know how to reach B, so A asks S for help establishing a UDP session with B. 2. S replies to A with a message containing B's public and private endpoints (i.e. B’s IP address and port number). At the same time, S uses its UDP session with B to send B a connection request message containing A's public and private endpoints. Once these messages are received, A and B know each other's public and private endpoints. 3. When A receives B's public and private endpoints from S, A starts sending UDP packets to both of these endpoints, and subsequently “locks in” whichever endpoint first elicits a valid response from B”); Examiner notes once hole punching is established, legitimate port number of a  requesting source device is recognized by the server, therefore it is obvious to one ordinary skilled in the arts that this port number is different from those port numbers that have been scanned as taught by Boulanger from the attacker to scan the possible port numbers of the device to be connected to.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ford in the automatically detecting of distributed port scanning in computer networks of Boulanger-Gregersen by identifying hole punching parameters such as destination value, i.e. port number for establishing direct communication between devices. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the well-known technique of hole punching for direct communication between peer devices of Ford (Ford, Section 3) along with Boulanger’s detection of port scanning to prevent malicious attack.

Regarding claim 9, Boulanger-Gregersen-Ford combination teaches:
A method (Boulanger, [Abstract] A detection and response system, [Claim 1] A method to detect unauthorized scanning on a network), comprising: method steps substantially similar to the method steps performed by the apparatus of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 17, Boulanger-Gregersen-Ford combination teaches:
A non-transitory computer program product (Boulanger, [Abstract] A detection and response system, [Title] Method, system and program for automatically detecting distributed port scans in computer networks) comprising a set of instructions, which when executed on an apparatus, cause the apparatus to: perform method steps substantially similar to the method steps performed by the apparatus of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 10, Boulanger-Gregersen-Ford combination further teaches:
The apparatus according to claim 1, the method according to claim 9, wherein execution of the instructions by the processor further causes the processor to: inhibit the blocking of the first packet and the second packet when the first payload, or a portion thereof, is not the same as the second payload, or a portion thereof (Since different payload of first packet and second packet suggests the requesting source devices are different, therefore it is obvious to one ordinary skilled in the art to understand the requesting source device may not be attacker, therefore blocking of the first and second packets is not necessary, i.e. inhibiting the blocking).  

Regarding claim 3, similarly claim 11, Boulanger-Gregersen-Ford combination further teaches:
The apparatus according to claim 1,InventorJarno NIEMELAAtty. Docket No. 11142-007US1Serial No. To be assignedFiledHerewith the method according to claim 9, Page4 of 9wherein execution of the instructions by the processor causes the processor to monitor whether the firewall receives a third packet (Boulanger, [Abstract] for detecting within a stream of normal computer traffic a subset of (should focus on network traffic eliciting a response) TCP or UDP packets (i.e. first packet, second packet or third packet)); wherein the third packet is directed to the IP address and a third port number different from the first port number and different from the second port number (Boulanger, [Abstract] with one IP Source Address (SA) value, one or a few Destination Address (DA) values (i.e. IP addresses), and a number exceeding a threshold of distinct Destination Port (DP) values (i.e. port numbers)); wherein the third packet has a third payload; wherein the execution of the instructions by the processor causes the processor to check whether the third payload is the same as at least one of the first payload and the second payload (Boulanger, see [0009]. Boulanger’s teachings above for first and second packets can also apply to the third packet); and wherein the execution of the instructions by the processor causes the processor to cause the firewall to block the third packet when the third payload, or a portion thereof, is the same as at least one of the first payload and the second payload, or a portion thereof (Boulanger, [0017] In response to the alarm the network administrator takes action to limit action of the SA from which the packets are launched. And [0053] the invention could include dropping (i.e. blocking) all subsequent packets with the same SA, DA, DP).  

Regarding claim 4, similarly claim 12, Boulanger-Gregersen-Ford combination further teaches:
The apparatus according to claim 2, the method according to claim 10, wherein the execution of the instructions by the processor causes the processor to inhibit the blocking of the third packet when the third payload, or a portion thereof, is not the same as the first payload, or a portion thereof, and not the same as the second payload, or a portion thereof (Since different payload of first packet and second packet or third packet suggests the requesting source devices are different, therefore it is obvious to one of ordinary skilled in the art understand that the requesting source device may not be attacker, therefore blocking of the first and second packets as well as the third packet is not necessary, i.e. inhibiting the blocking).  

Regarding claim 7, similarly claim 15, Boulanger-Gregersen-Ford combination further teaches:
The apparatus according to claim 1, the method according to claim 9, wherein each of the first packet and the second packet is a packet of a sessionless protocol (Boulanger, [Abstract]A detection and response system including a set of algorithms for detecting within a stream of normal computer traffic a subset of (should focus on network traffic eliciting a response) TCP or UDP packets (i.e. packet of a sessionless protocol)…).  

Regarding claim 18, Boulanger-Gregersen-Ford combination further teaches:
The computer program product according to claim 17, embodied as a computer-readable medium or directly loadable into a computer (Boulanger, [0035] A Central Processing Unit (CPU) 204 has access to data stored at configuration in Read Only Memory (ROM) 206 to implement the algorithms of the present invention and thereby update RAM).

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Gregersen-Ford combination as applied above to claim 1, 9 respectively, in further view of Wang (US20110088088A1, hereinafter, “Wang”).
Regarding claim 5, similarly claim 13, Boulanger-Gregersen-Ford combination teaches:
The apparatus according to claim 1, the method according to claim 9,InventorJarno NIEMELAAtty. Docket No. 11142-007US1 wherein the first payload comprises a first numeric sequence corresponding to a first device IP address and the second payload comprises a second numeric sequence corresponding to a second device IP address (As admitted by applicant with Fig. 1 of the instant application, it is known in the art that payload of packet includes IP address of the requesting device where IP address is known to content a numeric sequence. Examiner notes, a first device IP address is interpreted as a first “device IP address” and a second device IP address is interpreted as a second “device IP address” which may imply the same device but with first and second IP address), 
While the combination of Boulanger-Gregersen-Ford does not expressly teach the following limitation(s) but in the similar field of endeavor Wang teaches:
and wherein the execution of the instructions by the processor further causes the processor to determine the first payload, or a portion thereof, is the same as the second payload, or a portion thereof, when the first device IP address is the same as the second device IP address and a size of the first numeric sequence is different from a size of the second numeric sequence (Wang, [Abstract] A frame blocking method for wireless device comprises the steps of: receiving a frame (i.e. payload of packet); determining if a size of the frame complies with a predetermined size? If "YES" then proceed; … determining if an IP address contained in the frame is the same with a currently using IP address pre-stored in the client device? If "NO" then ignore the frame, if "YES" then handle the frame by normal operations. Also referring to Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the automatically detecting of distributed port scanning in computer networks of Boulanger-Gregersen-Ford by determining received datagram based on IP address and size of the datagram. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine to process the data frame with normal procedure or discarding the data (Wang, [Abstract]).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Gregersen-Ford combination as applied above to claim 1, 9 respectively, in further view of Kim et al (US20150365378A1, hereinafter, “Kim”).
Regarding claim 6, similarly claim 14, Boulanger-Gregersen-Ford combination teaches:
The apparatus according to claim 1, the method according to claim 9,
While the combination of Boulanger-Gregersen-Ford does not expressly teach the following limitation(s) but in the similar field of endeavor Kim teaches:
wherein execution of the instructions by the processor further causes the processor to: supervise when the first payload comprises a third numeric sequence corresponding to a third device IP address; wherein the inhibition of the blocking of the first packet occurs when the first payload does not comprise the third numeric sequence (Kim, [0055] the whitelist 34 is set by a manager (i.e. supervising means).  A whitelist for UDP sessions includes the IP addresses of UDP transmission devices 15 and 16, the port numbers of the UDP transmission devices 15 and 16, the IP addresses (i.e. third numeric sequence) of UDP reception devices 85 and 86, the port numbers of the UDP reception devices 85 and 86, an acceptable data transfer rate, etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kim in the automatically detecting of distributed port scanning in computer networks of Boulanger-Gregersen-Ford by using whitelist including IP address of device to enable communication for data transmission. This would have been obvious because the person having ordinary skill in the art would have been motivated to use whitelist for UDP sessions so that system will inhibit blocking packets sent from device with IP address included in the whitelist (Wang, [Abstract]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al (“Peer-to-Peer Communication Across Network Address Translator”, USENIX Annual Technical Conference, https://www.usenix.org/legacy/event/usenix05/tech/general/full_papers/ ford/ford_html/, 2005, hereinafter, “Ford”), in view of Junod et al (US20200059480A1, hereinafter, “Junod”).
Regarding claim 8, Ford teaches:
An apparatus (Ford, UDP hole punching system shown in Fig. 4), comprising a [processor; and a memory] having instructions stored thereon (see Junod below for the teachings of limitations in bracket, and see also [0016] for computer readable media) to perform mass spam of UDP packets with a same source IP with identical payload to evaluate a network device susceptibility to a hole punch abuse, wherein execution of the instructions by the processor causes the processor to: 
obtain a server IP address and a server port number for a server (Ford, Section 3, UDP Hole Punching. Referring to Fig. 4, Client A establishes session A-S with server S with server S’s IP address and port number), wherein the server communicates with a device having a device IP number via an established hole punch session using the server IP address and the server port number (Ford, also Fig. 4, server S establishes session B-S with client B with server S’s and client B’s IP address and respective port number); 
and [send mass spam UDP packets] (see the teachings of Junod below since it is obvious that repeating the sending with port scanning suggests mass spam) by: 
sending a packet to the device, wherein the packet is addressed to the device IP address and a preliminary device port number and comprises the server IP address and the server port number as a source address (Ford, Section 3.2.2, At the same time, S uses its UDP session with B to send B a connection request message containing A's public and private endpoints, as shown as session B-S in Fig. 4); 
While Ford teaches process to have server S to communicate with client B in response to request from client A to establish direct communication with client B, but does not expressly teach port scanning as recited as following limitation(s), however in the same field of endeavor Junod teaches:
An apparatus, comprising a processor; and a memory (Junod, Fig. 5 Processor 502 and Memory 504, 506. Junod discloses a method of scanning a plurality of ports at one or more target IP addresses, see [Abstract].),
send mass spam UDP packets (Junod’s teachings below of repeating the sending with port scanning suggests mass spam) by:
monitoring whether the packet to the device is blocked by a firewall (Junod, [0027] At step 404 a response of the security appliance is recorded, for example noting whether a positive or negative response to the probe requests of the scan was received or whether no response was received (indicating that the probe request was filtered by the security appliance (i.e. firewall))); 
and repeating the sending and the monitoring until the respective packet to the device is not blocked (Junod, [0019] At step 202, the port scan hosts 102 takes as input the network to scan, that is the one or more target hosts 104 (IP addresses) to scan and the port numbers of the ports to scan… different port numbers can be specified for each target host 104, ... The total set of ports to scan (that is the ports to scan on each target host 104 for all targets hosts 104) is split into sets of ports. And [0028] Using one or more of the described approaches, it has been found that the probe rate can be set, in certain environments, to as high as (6 ms).sup.-1, sending a probe about every 6 ms, without being blocked by security appliances), wherein each of the packets of the repetitions is addressed to the device IP address and a respective preliminary device port number and comprises the server IP address and the server port number as the source address; wherein the respective preliminary device port numbers of different repetitions are different from each other (Junod, [0019] At step 202, the port scan hosts 102 takes as input the network to scan, that is the one or more target hosts 104 (IP addresses) to scan and the port numbers of the ports to scan…different port numbers can be specified for each target host 104,… Examiner further notes port scanning suggests the target host (such as host 104 of Junod) is scanning port with port numbers of different values).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Junod in the establishing peer-to-peer session using UDP hole punching of Ford by port scanning to identify the port number of target host. This would have been obvious because the person having ordinary skill in the art would have been motivated to scan a plurality of ports at one or more target IP addresses to use the port number in align with the target host IP address to establish connection with the target host (Junod, [Abstract]).

Regarding claim 16, Ford-Junod combination teaches:
A method, comprising method steps substantially similar to the method steps performed by the apparatus of claim 8, therefore is rejected with same rational set forth as rejection of claim 8 above.
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Liu et al (US20180255018A1) discloses method for IP address acquisition by performing UDP hole punching with established communication connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M LEE/Examiner, Art Unit 2436   

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436